DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/868617, filed on 01/11/2018. Claims 1 and 3-21 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 06/18/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because US Patent No. 43737924 to Schuhmacher does not exist.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4-8, 18-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,741,527 to Dahl (henceforth referred to as Dahl).
Regarding claims 1, 4-8, Dahl discloses a core ring assembly (i.e. Fig. 1, ref. 20) for an elevator governor (i.e. Functional language - intended use: hoist of Fig. 1 also functions as a governor of the lifting chains), wherein the core ring assembly comprises: 
a first portion (i.e. Fig. 1, ref. 23) and a second portion (i.e. Fig. 1, ref. 21) of a core ring which are axially arranged, the first portion and the second portion of the core ring having contact surfaces (i.e. Fig. 1, ref. 26) therebetween; and 
a pressure generation mechanism (i.e. Fig. 1, ref. 27) for generating a pressure between the first portion and the second portion of the ring, 
wherein the first portion of the core ring rotates by receiving an actuation torque from an overspeed actuating mechanism (i.e. Fig. 1, ref. 11), and the second portion of the core ring rotates by virtue of friction of the contact surfaces and enables a safety activating module (i.e. Fig. 1, ref. 12);
wherein the contact surfaces between the first portion and the second portion of the core ring are conical surfaces (i.e. Fig. 1, ref. 26). 
Wherein the first portion and the second portion of the core ring rotate around the same axis (i.e. Fig. 1, ref. 14). 
Wherein the first portion of the core ring has an opening for sleeving a fixed shaft (i.e. Fig. 1, ref. 15) and is capable of rotating around the fixed shaft (i.e. via ref. 24, 25).

Wherein the front side of the body of the first portion of the core ring is formed as a convex conical surface (i.e. Fig. 1, ref. 26). 
Wherein a rear side of the body (i.e. Fig. 1, side at ref. 29 is wheel-shaped) of the first portion of the core ring is in a shape matching a guide wheel (i.e. Fig. 1, ref. 29).
A governor (i.e. hoist of Fig. 1 also functions as a governor of the lifting chains) characterized in that, the governor comprises the core ring assembly according to claim 1. 
Wherein the governor is car-mounted governor (i.e. functional language, the governor of claim 1 is capable of being mounted on a car).
An elevator system (i.e. Title: Hoist is a type of elevator system) characterized in that the elevator system comprises the governor according to claim 18.

Allowable Subject Matter
Claims 3, 9-17, 20 are allowed.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
To summarize, Applicant argues on page 7, that Dahl does not teach an overspeed actuating mechanism or activating safety activating module since Dahl makes no reference to . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM M TRAN/Examiner, Art Unit 3654